Exhibit 10.6





E. I. du Pont de Nemours and Company
Equity and Incentive Plan
(as last amended October 23, 2013)




--------------------------------------------------------------------------------

Exhibit 10.6











TABLE OF CONTENTS
Section
Page
 
 
 
1.
PURPOSE; TYPES OF AWARDS; CONSTRUCTION.
B-3
 
 
 
2.
DEFINITIONS.
B-3
 
 
 
3.
ADMINISTRATION.
B-6
 
 
 
4.
ELIGIBILITY.
B-6
 
 
 
5.
STOCK SUBJECT TO THE PLAN.
B-7
 
 
 
6.
SPECIFIC TERMS OF AWARDS.
B-7
 
 
 
7.
CHANGE IN CONTROL PROVISIONS.
B-10
 
 
 
8.
GENERAL PROVISIONS.
B-13







--------------------------------------------------------------------------------

Exhibit 10.6



E. I. du Pont de Nemours and Company
Equity and Incentive Plan
1.
PURPOSE; TYPES OF AWARDS; CONSTRUCTION.

The purposes of the Equity and Incentive Plan of E. I. du Pont de Nemours and
Company are to attract, motivate and retain (a) employees of the Company and any
Subsidiary and Affiliate, (b) independent contractors who provide significant
services to the Company, any Subsidiary or Affiliate and (c) nonemployee
directors of the Company, any Subsidiary or any Affiliate. The Plan is also
designed to encourage stock ownership by such persons, thereby aligning their
interest with those of the Company’s stockholders and to permit the payment of
compensation that qualifies as performance-based compensation under
Section 162(m) of the Code. Pursuant to the provisions hereof, there may be
granted stock options (including “incentive stock options” and “nonqualified
stock options”), and other stock-based awards, including but not limited to
restricted stock, restricted stock units, dividend equivalents, performance
units, Stock Appreciation Rights (payable in cash or shares) and other long-term
stock-based or cash-based Awards. Notwithstanding any provision of the Plan, to
the extent that any Award would be subject to Section 409A of the Code, no such
Award may be granted if it would fail to comply with the requirements set forth
in Section 409A of the Code and any regulations or guidance promulgated
thereunder.
2.
DEFINITIONS.

For purposes of the Plan, the following terms shall be defined as set forth
below:
(a)
“Affiliate” means an affiliate of the Company, as defined in Rule 12b-2
promulgated under Section 12 of the Exchange Act.

(b)
“Award” means individually or collectively, a grant under the Plan of Options,
Restricted Stock, Restricted Stock Units or Other Stock-Based Awards or Other
Cash-Based Awards.

(c)
“Award Terms” means any written agreement, contract, or other instrument or
document evidencing an Award.

(d)
“Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under the
Exchange Act.

(e)
“Board” means the Board of Directors of the Company.

(f)
“Cause” shall have the meaning set forth in the Grantee’s employment or other
agreement with the Company, any Subsidiary or any Affiliate, if any, provided
that if the Grantee is not a party to any such employment or other agreement or
such employment or other agreement does not contain a definition of Cause, then
Cause shall mean (i) the willful and continued failure of the Grantee to perform
substantially the Grantee’s duties with the Company or any Subsidiary or
Affiliate (other than any such failure resulting from incapacity due to physical
or mental illness), after a written demand for substantial performance is
delivered to the Grantee by the employing Company, Subsidiary or Affiliate that
specifically identifies the alleged manner in which the Grantee has not
substantially performed the Grantee’s duties, or (ii) the willful engaging by
the Grantee in illegal conduct or misconduct that is injurious to the Company or
any Subsidiary or Affiliate, including without limitation any breach of the
Company’s Code of Business Conduct or other applicable ethics policy.

(g)
“Change in Control” shall have the meaning set forth in Section 7(b) hereof.

(h)
“Code” means the Internal Revenue Code of 1986, as amended from time to time.

(i)
“Committee” means the Compensation Committee of the Board. Unless otherwise
determined by the Board, the Committee shall be comprised solely of directors
who are (a) “nonemployee directors” under Rule 16b-3 of the Exchange Act,
(b) “outside directors” under Section 162(m) of the Code and (c) “independent
directors” pursuant to New York Stock Exchange requirements.

(j)
“Company” means E. I. du Pont de Nemours and Company, a corporation organized
under the laws of the State of Delaware, or any successor corporation.

(k)
“Covered Employee” shall have the meaning set forth in Section 162(m)(3) of the
Code.





--------------------------------------------------------------------------------

Exhibit 10.6



(l)
“Disability” means that a Grantee is considered to be disabled within the
meaning of the applicable Company benefit plan.

(m)
“Effective Date” means the date that the Plan was adopted by the Board.

(n)
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and as now or hereafter construed, interpreted and applied by
regulations, rulings and cases.

(o)
“Excise Tax” shall have the meaning set forth in Section 7(d) hereof.

(p)
“Fair Market Value” means, with respect to Stock or other property, the fair
market value of such Stock or other property determined by such methods or
procedures as shall be established from time to time by the Committee. Unless
otherwise determined by the Committee in good faith, the per share Fair Market
Value of Stock as of a particular date shall mean, (i) the closing sales price
per share of Stock on the national securities exchange on which the Stock is
principally traded, for the date of grant, or (ii) if the shares of Stock are
then traded in an over-the-counter market, the average of the closing bid and
asked prices for the shares of Stock in such over-the-counter market for the
last preceding date on which there was a sale of such Stock in such market, or
if the shares of Stock are not then listed on a national securities exchange or
traded in an over-the-counter market, such value as the Committee, in its sole
discretion, shall determine in good faith.

(q)
“Full Value Award” means any Award, other than an Option or Stock Appreciation
Right, which Award is settled in Stock.

(r)
“Good Reason” means (i) a material diminution in the Grantee’s base
compensation, (ii) a material diminution in the Grantee’s authority, duties, or
responsibilities, or (iii) a material change in the geographic location at which
the Grantee must perform his/her services for the Company.

(s)
“Grantee” means a person who, as an employee of or independent contractor or
nonemployee director with respect to the Company, a Subsidiary or an Affiliate,
has been granted an Award under the Plan.

(t)
“ISO” means any Option intended to be and designated as an incentive stock
option within the meaning of Section 422 of the Code.

(u)
“NQSO” means any Option that is designated as a nonqualified stock option.

(v)
“Option” means a right, granted to a Grantee under Section 6(b)(i), to purchase
shares of Stock. An Option may be either an ISO or an NQSO.

(w)
“Other Cash-Based Award” means an Award granted to a Grantee under
Section 6(b)(iv) hereof, including cash awarded as a bonus or upon the
attainment of Performance Goals or otherwise as permitted under the Plan.

(x)
“Other Stock-Based Award” means an Award granted to a Grantee pursuant to
Section 6(b)(iv) (and to the extent applicable Section 6(b)(i)) hereof, that may
be denominated or payable in, valued in whole or in part by reference to, or
otherwise based on, or related to, Stock including but not limited to
performance units, Stock Appreciation Rights (payable in cash or shares) or
dividend equivalents, each of which may be subject to the attainment of
Performance Goals or a period of continued employment or other terms and
conditions as permitted under the Plan.





--------------------------------------------------------------------------------

Exhibit 10.6



(y)
“Performance Goals” means performance goals based on one or more of the
following criteria: (i) earnings including operating income, earnings before or
after taxes, earnings before or after interest, depreciation, amortization, or
extraordinary or special items or book value per share (which may exclude
nonrecurring items); (ii) pre-tax income or after-tax income; (iii) earnings per
common share (basic or diluted); (iv) operating profit; (v) revenue, revenue
growth or rate of revenue growth; (vi) return on assets (gross or net), return
on investment, return on capital, or return on equity; (vii) returns on sales or
revenues; (viii) operating expenses; (ix) stock price appreciation; (x) cash
flow, free cash flow, cash flow return on investment (discounted or otherwise),
net cash provided by operations, or cash flow in excess of cost of capital;
(xi) implementation or completion of critical projects or processes;
(xii) economic value created; (xiii) cumulative earnings per share growth;
(xiv) operating margin or profit margin; (xv) common stock price or total
stockholder return; (xvi) cost targets, reductions and savings, productivity and
efficiencies; (xvii) strategic business criteria, consisting of one or more
objectives based on meeting specified market penetration, geographic business
expansion, customer satisfaction, employee satisfaction, human resources
management, supervision of litigation, information technology, and goals
relating to acquisitions, divestitures, joint ventures and similar transactions,
and budget comparisons; (xviii) personal professional objectives, including any
of the foregoing performance goals, the implementation of policies and plans,
the negotiation of transactions, the development of long-term business goals,
formation of joint ventures, research or development collaborations, and the
completion of other corporate transactions; and (xix) any combination of, or a
specified increase in, any of the foregoing. Where applicable, the Performance
Goals may be expressed in terms of attaining a specified level of the particular
criteria or the attainment of a percentage increase or decrease in the
particular criteria, and may be applied to one or more of the Company, a
Subsidiary or Affiliate, or a division or strategic business unit of the
Company, or may be applied to the performance of the Company relative to a
market index, a group of other companies or a combination thereof, all as
determined by the Committee. The Performance Goals may include a threshold level
of performance below which no payment will be made (or no vesting will occur),
levels of performance at which specified payments will be made (or specified
vesting will occur), and a maximum level of performance above which no
additional payment will be made (or at which full vesting will occur). Each of
the foregoing Performance Goals shall be determined in accordance with generally
accepted accounting principles, if applicable, and shall be subject to
certification by the Committee; provided that, to the extent an Award is
intended to satisfy the performance-based compensation exception to the limits
of Section 162(m) of the Code and then to the extent consistent with such
exception, the Committee shall have the authority to make equitable adjustments
to the Performance Goals in recognition of unusual or non-recurring events
affecting the Company or any Subsidiary or Affiliate or the financial statements
of the Company or any Subsidiary or Affiliate, in response to changes in
applicable laws or regulations, or to account for items of gain, loss or expense
determined to be extraordinary or unusual in nature or infrequent in occurrence
or related to the disposal of a segment of a business or related to a change in
accounting principles.

(z)
“Person” shall have the meaning set forth in Section 3(a)(9) of the Exchange
Act, as modified and used in Sections 13(d) and 14(d) thereof and the rules
thereunder, except that such term shall not include (1) the Company or any
Subsidiary corporation, (2) a trustee or other fiduciary holding securities
under an employee benefit plan of the Company or any Subsidiary corporation,
(3) an underwriter temporarily holding securities pursuant to an offering of
such securities, or (4) a corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company.

(aa)
“Plan” means this E. I. du Pont de Nemours and Company Equity and Incentive
Plan, as amended from time to time.

(bb)
“Plan Year” means a calendar year.

(cc)
“Restricted Stock” means an Award of shares of Stock to a Grantee under
Section 6(b)(ii) that may be subject to certain restrictions and to a risk of
forfeiture.

(dd)
“Restricted Stock Unit” means a right granted to a Grantee under
Section 6(b)(iii) of the Plan to receive Stock or cash at the end of a specified
period, which right may be subject to the attainment of Performance Goals in a
period of continued employment or other terms and conditions as permitted under
the Plan.

(ee)
“Rule 16b-3” means Rule 16b-3, as from time to time in effect promulgated by the
Securities and Exchange Commission under Section 16 of the Exchange Act,
including any successor to such Rule.

(ff)
“Stock” means shares of common stock, par value $0.30 per share, of the Company.





--------------------------------------------------------------------------------

Exhibit 10.6



(gg)
“Stock Appreciation Right” or “SAR” means an Other Stock-Based Award, payable in
cash or stock, that entitles a Grantee upon exercise to the excess of the Fair
Market Value of the Stock underlying the Award over the base price established
in respect of such Stock.

(hh)
“Subsidiary” means any corporation in an unbroken chain of corporations
beginning with the Company if, at the time of granting of an Award, each of the
corporations (other than the last corporation in the unbroken chain) owns stock
possessing 50% or more of the total combined voting power of all classes of
stock in one of the other corporations in the chain.

(ii)
“Total Payments” shall have the meaning set forth in Section 7(d) hereof.

3.
ADMINISTRATION.

(a)
The Plan shall be administered by the Committee or, at the discretion of the
Board, the Board, provided that any Award to the Chairman of the Board shall be
subject to ratification by the Board. In the event the Board is the
administrator of the Plan, references herein to the Committee shall be deemed to
include the Board. The Board may from time to time appoint a member or members
of the Committee in substitution for or in addition to the member or members
then in office and may fill vacancies on the Committee however caused. The
Committee shall choose one of its members as chairman and shall hold meetings at
such times and places as it shall deem advisable. A majority of the members of
the Committee shall constitute a quorum and any action may be taken by a
majority of those present and voting at any meeting. The Board or the Committee
may delegate to the Board’s Special Stock Performance Committee or any successor
thereto the ability to grant Awards to employees who are not subject to
potential liability under Section 16(b) of the 1934 Act with respect to
transactions involving equity securities of the Company at the time any such
delegated authority is exercised.

(b)
The decision of the Committee as to all questions of interpretation and
application of the Plan shall be final, binding and conclusive on all persons.
The Committee shall have the authority in its discretion, subject to and not
inconsistent with the express provisions of the Plan, to administer the Plan and
to exercise all the power and authority either specifically granted to it under
the Plan or necessary or advisable in the administration of the Plan, including
without limitation, the authority to grant Awards, to determine the persons to
whom and the time or times at which Awards shall be granted, to determine the
type and number of Awards to be granted, the number of shares of Stock to which
an Award may relate and the terms, conditions, restrictions and Performance
Goals relating to any Award; to determine Performance Goals no later than such
time as is required to ensure that an underlying Award which is intended to
comply with the requirements of Section 162(m) of the Code so complies; to
determine whether, to what extent, and under what circumstances an Award may be
settled, canceled, forfeited, accelerated, exchanged, or surrendered (provided
that, unless approved by the Company’s stockholders, no Award shall be settled,
canceled, forfeited, exchanged or surrendered in exchange or otherwise in
consideration for a new Award with a value in excess of the value of such
settled, canceled, forfeited, exchanged or surrendered Award); to make
adjustments in the terms and conditions (including Performance Goals) applicable
to Awards; to construe and interpret the Plan and any Award; to prescribe, amend
and rescind rules and regulations relating to the Plan; to determine the terms
and provisions of the Award Terms (which need not be identical for each
Grantee); and to make all other determinations deemed necessary or advisable for
the administration of the Plan. The Committee may correct any defect or supply
any omission or reconcile any inconsistency in the Plan or in any Award Terms
granted hereunder in the manner and to the extent it shall deem expedient to
carry the Plan into effect and shall be the sole and final judge of such
expediency. No Committee member (or member of the Management Committee) shall be
liable for any action or determination made with respect to the Plan or any
Award.

4.
ELIGIBILITY.

(a)
Awards may be granted to officers, independent contractors, employees and
nonemployee directors of the Company or of any of its Subsidiaries and
Affiliates; provided, that ISOs shall be granted only to employees (including
officers and directors who are also employees) of the Company, its parent or any
of its Subsidiaries.





--------------------------------------------------------------------------------

Exhibit 10.6



(b)
No ISO shall be granted to any employee of the Company, its parent or any of its
Subsidiaries if such employee owns, immediately prior to the grant of the ISO,
stock representing more than 10% of the voting power or more than 10% of the
value of all classes of stock of the Company or a parent or a Subsidiary, unless
the purchase price for the stock under such ISO shall be at least 110% of its
Fair Market Value at the time such ISO is granted and the ISO, by its terms,
shall not be exercisable more than five years from the date it is granted. In
determining the stock ownership under this paragraph, the provisions of
Section 424(d) of the Code shall be controlling.

5.
STOCK SUBJECT TO THE PLAN.

(a)
The maximum number of shares of Stock reserved for the grant or settlement of
Awards under the Plan (the “Share Limit”) shall be 110,000,000 and shall be
subject to adjustment as provided herein; provided that each share in excess of
30,000,000 issued under the Plan pursuant to a Full Value Award shall be counted
against the foregoing Share Limit as four and one-half shares for every one
share actually issued in connection with such Award. (For example, if 32,000,000
shares of Restricted Stock are granted under this Plan, 39,000,000 shall be
charged against the Share Limit in connection with that Award.) The aggregate
number of shares of Stock made subject to Awards granted during any fiscal year
to any single individual shall not exceed 3,000,000. Determinations made in
respect of the limitation set forth in the preceding sentence shall be made in a
manner consistent with Section 162(m) of the Code. Such shares may, in whole or
in part, be authorized but unissued shares or shares that shall have been or may
be reacquired by the Company in the open market, in private transactions or
otherwise. If any shares subject to an Award are forfeited, canceled, exchanged
or surrendered or if an Award otherwise terminates or expires without a
distribution of shares to the Grantee, the shares of stock with respect to such
Award shall, to the extent of any such forfeiture, cancellation, exchange,
surrender, termination or expiration, again be available for Awards under the
Plan. Notwithstanding the foregoing, shares of Stock that are exchanged by a
Grantee or withheld by the Company as full or partial payment in connection with
any Award under the Plan, as well as any shares of Stock exchanged by a Grantee
or withheld by the Company or any Subsidiary to satisfy the tax withholding
obligations related to any Award under the Plan, shall not be available for
subsequent Awards under the Plan. Upon the exercise of any Award granted in
tandem with any other Awards, such related Awards shall be canceled to the
extent of the number of shares of Stock as to which the Award is exercised and,
notwithstanding the foregoing, such number of shares shall no longer be
available for Awards under the Plan. Upon the exercise of a SAR, the total
number of shares subject to such SAR shall not again be available for Awards
under the Plan.

(b)
Except as provided in an Award Terms or as otherwise provided in the Plan, in
the event that the Committee shall determine that any dividend or other
distribution (whether in the form of cash, Stock, or other property),
recapitalization, Stock split, reverse split, reorganization, merger,
consolidation, spin-off, combination, repurchase, or share exchange, or other
similar corporate transaction or event, affects the Stock such that an
adjustment is appropriate in order to prevent dilution or enlargement of the
rights of Grantees under the Plan, then the Committee shall make such equitable
changes or adjustments as it deems necessary or appropriate to any or all of
(i) the number and kind of shares of Stock or other property (including cash)
that may thereafter be issued in connection with Awards or the total number of
Awards issuable under the Plan, (ii) the number and kind of shares of Stock or
other property issued or issuable in respect of outstanding Awards, (iii) the
exercise price, grant price or purchase price relating to any Award, (iv) the
Performance Goals and (v) the individual limitations applicable to Awards;
provided that, with respect to ISOs, any adjustment shall be made in accordance
with the provisions of Section 424(h) of the Code and any regulations or
guidance promulgated thereunder, and provided further that no such adjustment
shall cause any Award hereunder which is or becomes subject to Section 409A of
the Code to fail to comply with the requirements of such section.

6.
SPECIFIC TERMS OF AWARDS.

(a)
General. The term of each Award shall be for such period as may be determined by
the Committee. Subject to the terms of the Plan and any applicable Award Terms,
payments to be made by the Company or a Subsidiary or Affiliate upon the grant,
maturation, or exercise of an Award may be made in such forms as the Committee
shall determine at the date of grant or thereafter, including, without
limitation, cash, Stock, or other property, and may be made in a single payment
or transfer, in installments, or, subject to the requirements of Section 409A of
the Code, on a deferred basis. Notwithstanding any other provision of the Plan,
in no event shall any Award (exclusive of an Other Cash-Based Award or an Award
made to a nonemployee director and except as may be provided in Section 7
hereof) vest or otherwise become exercisable or payable in less than six months
from the date of its grant, with the exception of the following termination
provisions as described in the Award Terms, which are related to death, total
and permanent disability, divestiture to entity less than 50% owned by DuPont or
lack of work.





--------------------------------------------------------------------------------

Exhibit 10.6



(b)
Awards. The Committee is authorized to grant to Grantees the following Awards,
as deemed by the Committee to be consistent with the purposes of the Plan. The
Committee shall determine the terms and conditions of such Awards.

(i)
Options and SARs. The Committee is authorized to grant Options and SARs to
Grantees on the following terms and conditions:

(A)
The Award Terms evidencing the grant of an Option under the Plan shall designate
the Option as an ISO or an NQSO.

(B)
The exercise or base price per share of Stock underlying under an Option or SAR
shall be determined by the Committee, but in no event shall the exercise or base
price of an Option or SAR per share of Stock be less than the Fair Market Value
of a share of Stock as of the date of grant of such Option or SAR. The purchase
price of Stock as to which an Option is exercised shall be paid in full at the
time of exercise; payment may be made in cash, which may be paid by check, or
other instrument acceptable to the Company, or, with the consent of the
Committee, in shares of Stock, valued at the Fair Market Value on the date of
exercise (including shares of Stock that otherwise would be distributed to the
Grantee upon exercise of the Option), or if there were no sales on such date, on
the next preceding day on which there were sales or (if permitted by the
Committee and subject to such terms and conditions as it may determine) by
surrender of outstanding Awards under the Plan, or the Committee may permit such
payment of exercise price by any other method it deems satisfactory in its
discretion. In addition, subject to applicable law and pursuant to procedures
approved by the Committee, payment of the exercise price may be made through the
sale of Stock acquired on exercise of the Option, valued at Fair Market Value on
the date of exercise, sufficient to pay for such Stock (together with, if
requested by the Company, the amount of federal, state or local withholding
taxes payable by Grantee by reason of such exercise). Any amount necessary to
satisfy applicable federal, state or local tax withholding requirements shall be
paid promptly upon notification of the amount due. The Committee may permit such
amount of tax withholding to be paid in shares of Stock previously owned by the
employee, or a portion of the shares of Stock or cash, as applicable that
otherwise would be distributed to such employee upon exercise of an Option or
SAR, or a combination of cash and shares of such Stock.

(C)
Options and SARs shall be exercisable over the exercise period (which shall not
exceed ten years from the date of grant), at such times and upon such conditions
as the Committee may determine, as reflected in the Award Terms; provided that,
the Committee shall have the authority to accelerate the exercisability of any
outstanding Option or SAR at such time and under such circumstances as it, in
its sole discretion, deems appropriate. An Option or SAR may be exercised to the
extent of any or all full shares of Stock as to which the Option has become
exercisable, by giving written notice of such exercise to the Committee or its
designated agent. No partial exercise may be made for less than one hundred
(100) full shares of Stock.

(D)
Upon the termination of a Grantee’s employment or service with the Company and
its Subsidiaries or Affiliates, the Options or SARs granted to such Grantee, to
the extent that they are exercisable at the time of such termination, shall
remain exercisable for such period as may be provided in the applicable Award
Terms, but in no event following the expiration of their term. The treatment of
any Option or SAR that is unexercisable as of the date of such termination shall
be as set forth in the applicable Award Terms.

(E)
Options or SARs may be subject to such other conditions including, but not
limited to, restrictions on transferability of, or provisions for recovery of,
the shares acquired upon exercise of such Options or SARs (or proceeds of sale
thereof), as the Committee may prescribe in its discretion or as may be required
by applicable law.





--------------------------------------------------------------------------------

Exhibit 10.6



(ii)
Restricted Stock.

(A)
The Committee may grant Awards of Restricted Stock, alone or in tandem with
other Awards under the Plan, subject to such restrictions, terms and conditions,
as the Committee shall determine in its sole discretion and as shall be
evidenced by the applicable Award Terms (provided that any such Award is subject
to the vesting requirements described herein). The vesting of a Restricted Stock
Award granted under the Plan may be conditioned upon the completion of a
specified period of employment or service with the Company or any Subsidiary or
Affiliate, upon the attainment of specified Performance Goals, and/or upon such
other criteria as the Committee may determine in its sole discretion.
Notwithstanding the foregoing, if the vesting condition for any Full Value Award
(including Award of Restricted Stock), excluding any Full Value Award made to a
Grantee upon commencement of his employment, relates exclusively to the passage
of time and continued employment, such time period shall not be less than
36 months for the entire Award, with no portion of the Award vesting before
12 months from the date of the Award, subject to Sections 6(b)(ii)(E) and 7. If
the vesting condition for any Full Value Award (including Award of Restricted
Stock), excluding any Full Value Award made to a Grantee upon commencement of
his employment, relates to the attainment of specified Performance Goals, such
Full Value Award shall vest over a performance period of not less than one
(1) year, subject to Sections 6(B)(ii)(E) and 7.

(B)
The Committee shall determine the price, which, to the extent required by law,
shall not be less than par value of the Stock, to be paid by the Grantee for
each share of Restricted Stock or unrestricted stock or stock units subject to
the Award. Each Award Terms with respect to such stock award shall set forth the
amount (if any) to be paid by the Grantee with respect to such Award and when
and under what circumstances such payment is required to be made.

(C)
Except as provided in the applicable Award Terms, no shares of Stock underlying
a Restricted Stock Award may be assigned, transferred, or otherwise encumbered
or disposed of by the Grantee until such shares of Stock have vested in
accordance with the terms of such Award.

(D)
If and to the extent that the applicable Award Terms may so provide, a Grantee
shall have the right to vote and receive dividends on Restricted Stock granted
under the Plan. Unless otherwise provided in the applicable Award Terms, any
Stock received as a dividend on or in connection with a stock split of the
shares of Stock underlying a Restricted Stock Award shall be subject to the same
restrictions as the shares of Stock underlying such Restricted Stock Award.

(E)
Upon the termination of a Grantee’s employment or service with the Company and
its Subsidiaries or Affiliates, the Restricted Stock granted to such Grantee
shall be subject to the terms and conditions specified in the applicable Award
Terms.

(iii)
Restricted Stock Units. The Committee is authorized to grant Restricted Stock
Units to Grantees, subject to the following terms and conditions:

(A)
At the time of the grant of Restricted Stock Units, the Committee may impose
such restrictions or conditions to the vesting of such Awards as it, in its
discretion, deems appropriate, including, but not limited to, the achievement of
Performance Goals. The Committee shall have the authority to accelerate the
settlement of any outstanding award of Restricted Stock Units at such time and
under such circumstances as it, in its sole discretion, deems appropriate,
subject to the requirements of Section 409A of the Code.

(B)
Unless otherwise provided in Award Terms or except as otherwise provided in the
Plan, upon the vesting of a Restricted Stock Unit there shall be delivered to
the Grantee, as soon as practicable following the date on which such Award (or
any portion thereof) vests (but in any event within such period as is required
to avoid the imposition of a tax under Section 409A of the Code), that number of
shares of Stock equal to the number of Restricted Stock Units becoming so
vested.





--------------------------------------------------------------------------------

Exhibit 10.6



(C)
Subject to the requirements of Section 409A of the Code, an Award of Restricted
Stock Units may provide the Grantee with the right to receive dividend
equivalent payments with respect to Stock subject to the Award (both before and
after the Stock subject to the Award is earned or vested), which payments may be
either made currently or credited to an account for the Participant, and may be
settled in cash or Stock, as determined by the Committee. Any such settlements
and any such crediting of dividend equivalents may be subject to such
conditions, restrictions and contingencies as the Committee shall establish,
including the reinvestment of such credited amounts in Stock equivalents.

(D)
Upon the termination of a Grantee’s employment or service with the Company and
its Subsidiaries or Affiliates, the Restricted Stock Units granted to such
Grantee shall be subject to the terms and conditions specified in the applicable
Award Terms.

(iv)
Other Stock-Based or Cash-Based Awards

(A)
The Committee is authorized to grant Awards to Grantees in the form of Other
Stock-Based Awards or Other Cash-Based Awards, as deemed by the Committee to be
consistent with the purposes of the Plan. The Committee shall determine the
terms and conditions of such Awards, consistent with the terms of the Plan, at
the date of grant or thereafter, including the Performance Goals and performance
periods. Stock or other securities or property delivered pursuant to an Award in
the nature of a purchase right granted under this Section 6(b)(iv) shall be
purchased for such consideration, paid for at such times, by such methods, and
in such forms, including, without limitation, Stock, other Awards, notes or
other property, as the Committee shall determine, subject to any required
corporate action.

(B)
The maximum value of the aggregate payment that any Grantee may receive with
respect to Other Cash-Based Awards pursuant to this Section 6(b)(iv) in respect
of any annual performance period is $15 million and for any other performance
period in excess of one year, such amount multiplied by a fraction, the
numerator of which is the number of months in the performance period and the
denominator of which is twelve (12). No payment shall be made to a Covered
Employee prior to the certification by the Committee that the Performance Goals
have been attained. The Committee may establish such other rules applicable to
the Other Stock- or Cash-Based Awards to the extent not inconsistent with
Section 162(m) of the Code.

(C)
Payments earned in respect of any Cash-Based Award may be decreased or, with
respect to any Grantee who is not a Covered Employee, increased in the sole
discretion of the Committee based on such factors as it deems appropriate.
Notwithstanding the foregoing, any Awards may be adjusted in accordance with
Section 5(b) hereof.

7.
CHANGE IN CONTROL PROVISIONS.

(a)
Unless otherwise determined by the Committee or evidenced in an applicable Award
Terms or employment or other agreement, in the event of a Change in Control:

(i)
Options and Stock Appreciation Rights

(A)
If the Company is the surviving entity or the surviving entity assumes the
Options or SARs or substitutes in lieu thereof equivalent stock options or SARs
relating to the stock of such surviving entity (“Substitute Options/SARs”), the
Options/SARs or the Substitute Options/SARs, as applicable, shall be governed by
their respective terms;

(B)
If the Company is the surviving entity or the surviving entity assumes the
Options/SARs or issues Substitute Options/SARs, and the Grantee is terminated
without Cause or for Good Reason within twenty-four (24) months following the
Change in Control, Options/SARs or Substitute Options/SARs held by the Grantee
that were not previously vested and exercisable shall become fully vested and
and remain exercisable until the date that is two (2) years following the date
of such termination, or the original expiration date, whichever first occurs;





--------------------------------------------------------------------------------

Exhibit 10.6



(C)
If the Company is not the surviving entity, and the surviving entity does not
assume the Options/SARs or issue Substitute Options/SARs, each Option/SAR shall
become fully vested and cancelled in exchange for a cash payment in an amount
equal to (i) the excess of Fair Market Value per share of the Stock subject to
the Award immediately prior to the Change in Control over the exercise or base
price (if any) per share of Stock subject to the Award multiplied by (ii) the
number of shares of Stock subject to the Option/SAR.

(ii)
Other Awards Not Subject to Performance Goals

(A)
If the Company is the surviving entity or the surviving entity assumes Awards
(other than Options or SARs) not subject to Performance Goals (“Time-Vested
Awards”) or substitutes in lieu thereof equivalent stock awards relating to the
stock of such surviving entity (“Substitute Awards”), the Time-Vested Awards or
the Substitute Awards, as applicable, shall be governed by their respective
terms;

(B)
If the Company is the surviving entity or the surviving entity assumes the
Time-Vested Awards or issues Substitute Awards, and the Grantee is terminated
without Cause or for Good Reason within twenty-four (24) months following the
Change in Control, Time-Vested Awards or Substitute Awards held by the Grantee
that were not previously vested shall become fully vested;

(C)
If the Company is not the surviving entity, and the surviving entity does not
assume the Time-Vested Awards or issue Substitute Awards, the Time-Vested Awards
shall become fully vested and cancelled in exchange for a cash payment in an
amount equal to the Fair Market Value per share of the Stock subject to the
Award immediately prior to the Change in Control multiplied by the number of
shares of Stock subject to the Award.

(iii)
Other Awards Subject to Performance Goals. Awards (other than Options or SARs)
subject to Performance Goals shall be converted into Time-Vested Awards at
target, without proration, and continue to vest as though such Award had
originally been granted as a Time-Vested Award with a restricted period equal in
length to the performance period of such Award. Such Time-Vested Award shall
thereafter be governed in accordance with their respective otherwise applicable
terms and subsection (ii) above.

(b)
The Committee may, in its sole discretion, provide that: (A) each Award shall,
upon the occurrence of a Change in Control, be canceled in exchange for a
payment in an amount equal to (i) the Fair Market Value per share of the Stock
subject to the Award immediately prior to the Change in Control over the
exercise or base price (if any) per share of Stock subject to the Award
multiplied by (ii) the number of Shares granted under the Award; and (B) each
Award shall, upon the occurrence of a Change in Control, be canceled without
payment therefore if the Fair Market Value per share of the Stock subject to the
Award immediately prior to the Change in Control is less than the exercise or
purchase price (if any) per share of Stock subject to the Award. A “Change in
Control” shall be deemed to have occurred if the event set forth in any one of
the following paragraphs shall have occurred:

(i)
any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company (not including in the securities beneficially owned by
such Person any securities acquired directly from the Company or its Affiliates)
representing 30% or more of the combined voting power of the Company’s then
outstanding securities, excluding any Person who becomes such a Beneficial Owner
in connection with a transaction described in clause (I) of paragraph (iii)
below; or

(ii)
the following individuals cease for any reason to constitute a majority of the
number of directors then serving: individuals who, on the date hereof,
constitute the Board and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest, including but not limited to a consent solicitation, relating to the
election of directors of the Company) whose appointment or election by the Board
or nomination for election by the Company’s stockholders was approved or
recommended by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors on the date hereof or whose appointment,
election or nomination for election was previously so approved or recommended;
or





--------------------------------------------------------------------------------

Exhibit 10.6



(iii)
there is consummated a merger or consolidation of the Company or any direct or
indirect subsidiary of the Company with any other corporation or other entity,
other than (I) a merger or consolidation which results in (A) the voting
securities of the Company outstanding immediately prior to such merger or
consolidation continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or any parent
thereof), in combination with the ownership of any trustee or other fiduciary
holding securities under an employee benefit plan of the Company or any
subsidiary of the Company, at least 60% of the combined voting power of the
securities of the Company or such surviving entity or any parent thereof
outstanding immediately after such merger or consolidation and (B) the
individuals who comprise the Board immediately prior thereto constituting
immediately thereafter at least a majority of the board of directors of the
Company, the entity surviving such merger or consolidation or, if the Company or
the entity surviving such merger is then a subsidiary, the ultimate parent
thereof, or (II) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no Person is
or becomes the Beneficial Owner, directly or indirectly, of securities of the
Company (not including in the securities Beneficially Owned by such Person any
securities acquired directly from the Company or its Affiliates) representing
30% or more of the combined voting power of the Company’s then outstanding
securities; or

(iv)
the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets
(it being conclusively presumed that any sale or disposition is a sale or
disposition by the Company of all or substantially all of its assets if the
consummation of the sale or disposition is contingent upon approval by the
Company’s stockholders unless the Board expressly determines in writing that
such approval is required solely by reason of any relationship between the
Company and any other Person or an Affiliate of the Company and any other
Person), other than a sale or disposition by the Company of all or substantially
all of the Company’s assets to an entity (i) at least 60% of the combined voting
power of the voting securities of which are owned by stockholders of the Company
in substantially the same proportions as their ownership of the Company
immediately prior to such sale or disposition and (ii) the majority of whose
board of directors immediately following such sale or disposition consists of
individuals who comprise the Board immediately prior thereto.

(v)
a corporate transaction or series of transactions involving a sale or other
disposition of a business of, or operations relating to, the Company or any of
its Affiliates (whether by sale, spin-off, split-off or other transaction) that
the Board expressly determines in its discretion to be appropriate to deem such
transaction or series of transactions as a Change in Control for purposes of the
Plan with respect to some or all of the Participants.

(c)
Notwithstanding the foregoing, except as otherwise determined by the Board in
accordance with subsection (v) hereof, a “Change in Control” shall not be deemed
to have occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of the Company immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of the Company
immediately following such transaction or series of transactions.

(d)
Unless otherwise provided by the Committee or set forth in a Grantee’s Award
Terms, notwithstanding the provisions of this Plan, in the event that any
payment or benefit received or to be received by the Grantee in connection with
a Change in Control or the termination of the Grantee’s employment or service
(whether pursuant to the terms of this Plan or any other plan, arrangement or
agreement with the Company, any Subsidiary, any Affiliate, any Person whose
actions result in a Change in Control or any Person affiliated with the Company
or such Person) (all such payments and benefits, “Total Payments”) would be
subject (in whole or part), to the excise tax imposed by Section 4999 of the
Code (the “Excise Tax”), then, after taking into account any reduction in the
Total Payments provided by reason of Section 280G of the Code in such other
plan, arrangement or agreement, the payment or benefit to be received by the
Grantee upon a Change in Control shall be reduced to the extent necessary so
that no portion of the Total Payments is subject to the Excise Tax but only if
the net amount of such Total Payments, as so reduced (and after subtracting the
net amount of federal, state and local income taxes on such reduced Total
Payments) is greater than or equal to the net amount of such Total Payments
without such reduction (but after subtracting the net amount of federal, state
and local income taxes on such Total Payments and the amount of Excise Tax to
which the Executive would be subject in respect of such unreduced Total
Payments).





--------------------------------------------------------------------------------

Exhibit 10.6



8.
GENERAL PROVISIONS.

(a)
Nontransferability, Deferrals and Settlements. Unless otherwise determined by
the Committee or provided in an Award Terms, Awards shall not be transferable by
a Grantee except by will or the laws of descent and distribution and shall be
exercisable during the lifetime of a Grantee only by such Grantee or his
guardian or legal representative. Notwithstanding the foregoing, any transfer of
Awards to independent third parties for cash consideration without stockholder
approval is prohibited.

Any Award shall be null and void and without effect upon any attempted
assignment or transfer, except as herein provided, including without limitation
any purported assignment, whether voluntary or by operation of law, pledge,
hypothecation or other disposition, attachment, divorce, trustee process or
similar process, whether legal or equitable, upon such Award. The Committee may
require or permit Grantees to elect to defer the issuance of shares of Stock
(with settlement in cash or Stock as may be determined by the Committee or
elected by the Grantee in accordance with procedures established by the
Committee), or the settlement of Awards in cash under such rules and procedures
as established under the Plan to the extent that such deferral complies with
Section 409A of the Code and any regulations or guidance promulgated thereunder.
It may also provide that deferred settlements include the payment or crediting
of interest, dividends or dividend equivalents on the deferral amounts.
(b)
No Right to Continued Employment, etc. Nothing in the Plan or in any Award
granted or any Award Terms, promissory note or other agreement entered into
pursuant hereto shall confer upon any Grantee the right to continue in the
employ or service of the Company, any Subsidiary or any Affiliate or to be
entitled to any remuneration or benefits not set forth in the Plan or such Award
Terms, promissory note or other agreement or to interfere with or limit in any
way the right of the Company or any such Subsidiary or Affiliate to terminate
such Grantee’s employment or service.

(c)
Taxes. The Company or any Subsidiary or Affiliate is authorized to withhold from
any Award granted, any payment relating to an Award under the Plan, including
from a distribution of Stock, or any other payment to a Grantee, amounts of
withholding and other taxes due in connection with any transaction involving an
Award, and to take such other action as the Committee may deem advisable to
enable the Company and Grantees to satisfy obligations for the payment of
withholding taxes and other tax obligations relating to any Award. This
authority shall include authority to withhold or receive Stock or other property
with a Fair Market Value not in excess of the minimum amount required to be
withheld and to make cash payments in respect thereof in satisfaction of a
Grantee’s tax obligations.

(d)
Stockholder Approval; Amendment and Termination. The Plan shall take effect on
the Effective Date but the Plan (and any grants of Awards made prior to the
stockholder approval mentioned herein) shall be subject to the requisite
approval of the stockholders of the Company, which approval must occur within
twelve (12) months of the date that the Plan is adopted by the Board. In the
event that the stockholders of the Company do not ratify the Plan at a meeting
of the stockholders at which such issue is considered and voted upon, then upon
such event the Plan and all rights hereunder shall immediately terminate and no
Grantee (or any permitted transferee thereof) shall have any remaining rights
under the Plan or any Award Terms entered into in connection herewith. The Board
may amend, alter or discontinue the Plan, but no amendment, alteration, or
discontinuation shall be made that would impair the rights of a Grantee under
any Award theretofore granted without such Grantee’s consent, or that without
the approval of the stockholders (as described below) would, except as provided
in Section 5, increase the total number of shares of Stock reserved for the
purpose of the Plan. In addition, stockholder approval shall be required with
respect to any amendment that materially increases benefits provided under the
Plan or materially alters the eligibility provisions of the Plan or with respect
to which stockholder approval is required under the rules of any stock exchange
on which Stock is then listed. Unless earlier terminated by the Board pursuant
to the provisions of the Plan, the Plan shall terminate on the tenth anniversary
of its Effective Date. No Awards shall be granted under the Plan after such
termination date.

(e)
No Rights to Awards; No Stockholder Rights. No individual shall have any claim
to be granted any Award under the Plan, and there is no obligation for
uniformity of treatment of Grantees. No individual shall have any right to an
Award or to payment or settlement under any Award unless and until the Committee
or its designee shall have determined that an Award or payment or settlement is
to be made. Except as provided specifically herein, a Grantee or a transferee of
an Award shall have no rights as a stockholder with respect to any shares
covered by the Award until the date of the issuance of such shares.





--------------------------------------------------------------------------------

Exhibit 10.6



(f)
Unfunded Status of Awards. The Plan is intended to constitute an “unfunded” plan
for incentive and deferred compensation. With respect to any payments not yet
made to a Grantee pursuant to an Award, nothing contained in the Plan or any
Award shall give any such Grantee any rights that are greater than those of a
general creditor of the Company.

(g)
No Fractional Shares. No fractional shares of Stock shall be issued or delivered
pursuant to the Plan or any Award. The Committee shall determine whether cash,
other Awards, or other property shall be issued or paid in lieu of such
fractional shares or whether such fractional shares or any rights thereto shall
be forfeited or otherwise eliminated.

(h)
Regulations and Other Approvals.

(i)
The obligation of the Company to sell or deliver Stock with respect to any Award
granted under the Plan shall be subject to all applicable laws, rules and
regulations, including all applicable federal and state securities laws, and the
obtaining of all such approvals by governmental agencies as may be deemed
necessary or appropriate by the Committee.

(ii)
Each Award is subject to the requirement that, if at any time the Committee
determines, in its absolute discretion, that the listing, registration or
qualification of Stock issuable pursuant to the Plan is required by any
securities exchange or under any state or federal law, or the consent or
approval of any governmental regulatory body is necessary or desirable as a
condition of, or in connection with, the grant of an Award or the issuance of
Stock, no such Award shall be granted or payment made or Stock issued, in whole
or in part, unless listing, registration, qualification, consent or approval has
been effected or obtained free of any conditions not acceptable to the
Committee.

(iii)
In the event that the disposition of Stock acquired pursuant to the Plan is not
covered by a then current registration statement under the Securities Act of
1933, as amended (the “Securities Act”), and is not otherwise exempt from such
registration, such Stock shall be restricted against transfer to the extent
required by the Securities Act or regulations thereunder, and the Committee may
require a Grantee receiving Stock pursuant to the Plan, as a condition precedent
to receipt of such Stock, to represent to the Company in writing that the Stock
acquired by such Grantee is acquired for investment only and not with a view to
distribution.

(i)
Section 409A. This Plan is intended to comply and shall be administered in a
manner that is intended to comply with Section 409A of the Code and shall be
construed and interpreted in accordance with such intent. To the extent that an
Award, issuance and/or payment is subject to Section 409A of the Code, it shall
be awarded and/or issued or paid in a manner that will comply with Section 409A
of the Code, including proposed, temporary or final regulations or any other
guidance issued by the Secretary of the Treasury and the Internal Revenue
Service with respect thereto. Any provision of this Plan that would cause an
Award, issuance and/or payment to fail to satisfy Section 409A of the Code shall
have no force and effect until amended to comply with Code Section 409A (which
amendment may be retroactive to the extent permitted by applicable law).

(j)
Governing Law. The Plan and all determinations made and actions taken pursuant
hereto shall be governed by the laws of the State of Delaware without giving
effect to the conflict of laws principles thereof.











